Citation Nr: 1518762	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  10-40 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for pancreatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1997 to January 1999 with additional service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for right ear hearing loss and pancreatitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus had its onset during service.  


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The Veteran contends that his tinnitus began in service.  The Veteran's MOS in service was a construction equipment repairman; therefore, exposure to acoustic trauma is conceded.

The Board acknowledges that the Veteran was afforded a VA examination in July 2009 to assess the nature and etiology of his tinnitus.  At the VA examination, the Veteran reported that he could not recall any particular time, place or event when the tinnitus began.  The examiner provided a negative nexus opinion and his rationale was that the Veteran's reported history of tinnitus failed to place the time of the onset of tinnitus in close association with his period of active duty.  However, in his July 2011 VA Form 646, the Veteran's representative explained that while the Veteran could not pick out a specific date, the tinnitus was present while he was in the military.  Consistent with this, on his March 2009 claim form, the Veteran reported that his tinnitus began in 1999 and on his September 2010 VA Form 9, he reported that his tinnitus began while he was in service. 

The Board finds that the Veteran is competent to report ringing in his ears during and since service and that his account of having this disorder since that time is credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.





REMAND

In his April 2015 Written Brief Presentation, the Veteran's representative asserted, "While several service treatment records are present, the 1996 quadrennial one and the 11997 one for going from the Reserves to active duty [are] missing."  As it appears that there may be outstanding service treatment records pertinent to the Veteran's service connection claims, the Board finds that remand is necessary to ensure a complete record on which to decide his claims.   See Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009) (discussing the importance of obtaining a veteran's complete service treatment records).

The Veteran has asserted that his right ear hearing loss began in service.  As noted above, exposure to acoustic trauma is conceded.  The Veteran was last examined by the VA for his hearing loss in July 2009.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The July 2009 examination did not show a right ear hearing loss disability for VA purposes.  

Service treatment records show that the Veteran had pancreatitis in service.  The Veteran was last examined by the VA for pancreatitis in June 2009.  At the June 2009 examination, the examiner determined that the Veteran did not currently have pancreatitis.

As there appears to be potentially outstanding records, the Board finds that new VA examinations are warranted to address whether the Veteran currently has right ear hearing loss for VA purposes, pancreatitis, and/or residuals of pancreatitis, and whether any of these conditions are related to service.

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his right ear hearing loss and/ or pancreatitis and take appropriate measures to obtain those records.  Any additional, pertinent VA or private treatment records should be associated with the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claims.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the additional service treatment records.  All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.
 
2.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his right ear hearing loss and/or pancreatitis.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service right ear hearing loss and/or pancreatitis.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After all pertinent evidence has been associated with the claims file, afford the Veteran a new VA audiological examination for purposes of determining the current nature, extent and etiology of any current right ear hearing loss.  

The claims folder should be made available and reviewed by the examiner and all necessary tests should be conducted.  The examiner is requested to opine as to whether it is at least as likely as not that any current right ear hearing loss disability was incurred in, aggravated by, or otherwise the result of active service.

A complete rationale for any opinion advanced must be provided.  The examiner is advised that the lack of documentation of right ear hearing loss in the service treatment records or a normal separation examination is not sufficient rationale for a negative opinion.

In providing answers to the above questions, if the examiner relies on a finding that the Veteran's hearing was within "normal" limits for VA purposes as per 38 C.F.R. § 3.385 at the time of separation from service for providing a negative etiology opinion, the VA examiner must explain the significance of this finding.

If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale. 

5.  After all pertinent evidence has been associated with the claims file, afford the Veteran an appropriate VA examination for purposes of determining the current nature, extent and etiology of any current pancreatitis and/or residuals of pancreatitis.  

The claims folder should be made available and reviewed by the examiner and all necessary tests should be conducted.  The examiner is requested to opine as to whether it is at least as likely as not that any current pancreatitis and/or residuals of pancreatitis were incurred in, aggravated by, or otherwise the result of active service.

6.  Then readjudicate the appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


